FILED
                           NOT FOR PUBLICATION                              SEP 13 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10268

              Plaintiff - Appellee,              D.C. No. 2:08-cr-00436-ROS-3

  v.
                                                 MEMORANDUM *
JUAN NAVA-CALDERON, AKA Juan
Nava Calderon,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                        Argued and Submitted July 12, 2010
                            San Francisco, California

Before: HUG and M. SMITH, Circuit Judges, and HOGAN, Senior District
Judge.**

       Juan Nava-Calderon appeals his convictions for Conspiracy to Possess

Methamphetamine with the Intent to Distribute, 21 U.S.C. §§ 841(a)(1),


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
              The Honorable Thomas F. Hogan, Senior United States District Judge
for the District of Columbia, sitting by designation.
841(b)(1)(A)(viii), & 846, and Possession of Methamphetamine with Intent to

Distribute, 21 U.S.C. §§ 841(a)(1) & 841(b)(1)(A)(viii), after a jury trial. Nava-

Calderon argues there is insufficient evidence to support his convictions. We

affirm the district court.

                                               I.

       “The sufficiency of the evidence to support a conviction is reviewed de

novo.” United States v. Esquivel-Ortega, 484 F.3d 1221, 1224 (9th Cir. 2007).

This court employs a two-step inquiry for considering a challenge to a conviction

based on the sufficiency of the evidence. United States v. Nevils, 598 F.3d 1158,

1164 (9th Cir. 2010) (en banc). “First, a reviewing court must consider the

evidence presented at trial in the light most favorable to the prosecution.” Id.

“Second, after viewing the evidence in the light most favorable to the prosecution,

the reviewing court must determine whether this evidence, so viewed, is adequate

to allow ‘any rational trier of fact [to find] the essential elements of the crime

beyond a reasonable doubt.’” Id. (alteration in original) (quoting Jackson v.

Virginia, 443 U.S. 307, 319 (1979)).

                                         II.

       The evidence at trial was sufficient to support Nava-Calderon’s conviction

for conspiracy to possess methamphetamine with the intent to distribute. “To


                                           -2-
establish a drug conspiracy, the government must prove (1) an agreement to

accomplish an illegal objective; and (2) the intent to commit the underlying

offense.” United States v. Reed, 575 F.3d 900, 923 (9th Cir. 2009) (internal

quotation marks omitted).

      The government presented evidence that Nava-Calderon and Ramirez-

Martinez arrived at the scene of a drug deal in a car containing four pounds of

methamphetamine. After arriving, Nava-Calderon proceeded to count money

contained in a suitcase. He then entered codefendant Favela’s house, which the

informant Rivera had never been allowed to enter. Moreover, Rivera testified that

Favela told him that the persons arriving with the drugs “were serious people, that

they had never let him down when they delivered drugs.” Ramirez-Martinez and

Nava-Calderon, by their actions, demonstrated an agreement to possess and sell the

methamphetamine, as well as an intent to do so.

                                         III.

      The evidence at trial was also sufficient to support Nava-Calderon’s

conviction for possession of methamphetamine with intent to distribute. “To

sustain a conviction for possession with intent to distribute [methamphetamine],

the government must prove that the defendant (1) knowingly, (2) possessed the




                                         -3-
[methamphetamine], (3) with intent to distribute it.” United States v.

Magallon-Jimenez, 219 F.3d 1109, 1112 (9th Cir. 2000).

      Again, Nava-Calderon arrived at the scene of a drug deal in a car containing

four pounds of methamphetamine. While his mere presence in the car would not

suffice to show possession with intent to distribute, there is other evidence

demonstrating that he had dominion and control over the methamphetamine. As

mentioned previously, Favela stated that he had dealt with the people arriving in

the car before and that they were “serious people, that they had never let him down

when they delivered drugs.” Moreover, Nava-Calderon counted money in a

suitcase that Favela had retrieved from his house. When the informant attempted

to approach Nava-Calderon while he was counting the money, Ramirez-Martinez

prevented the informant from getting any closer, telling him, “No, no, no, don’t get

any closer. We’re taking care of this. We’re counting right here.” Nava-Calderon

thereafter went inside the house with Favela and Ramirez-Martinez, apparently to

continue counting the money. As stated by the government, “the jury could

reasonably infer that the methamphetamine would not change hands until [Nava-

Calderon] was satisfied with the payment .”

      AFFIRMED.




                                          -4-